Citation Nr: 0839837	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  97-34 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
service-connected low back disability.

2.  Entitlement to an effective date earlier than March 13, 
1997, for the award of a 40 percent rating for a low back 
disability.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, 
Attorney at Law


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


REMAND

The veteran had active duty for training (ACDUTRA) in the 
National Guard/United States Army Reserve from May 9, 1980 to 
October 20, 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  By that decision, the RO increased the 
rating for the veteran's service-connected low back 
disability from 10 percent to 20 percent.  By a January 2007 
decision, the Board granted a 40 percent rating for the low 
back disability.

The veteran then filed an appeal to the United States Court 
of Appeals for Veterans Claims (Court).  In June 2008, the 
veteran's representative and VA General Counsel filed a joint 
motion for remand.  The Court granted the joint motion by a 
June 2008 order and remanded the case to the Board for 
further action.

(The parties to the joint motion agreed that vacatur and 
remand was warranted regarding the Board's January 2007 
decision.  The joint motion characterized the Board's action 
as a denial of entitlement to an increased rating in excess 
of 40 percent for service-connected low back disorder.  
Although the Board's decision contained such a denial as a 
practical matter, the decision represented a grant of a 
higher rating (from 20 percent to 40 percent) for the 
veteran's service-connected low back disability.  Given that 
the veteran was awarded greater benefits by the Board 
decision and that the benefits have since been effectuated, 
and considering the language used in the joint motion for the 
characterization of the issue, the Board will proceed with 
development of the claim with the assumption that the Court 
order did not vacate the Board's decision as to the grant of 
additional benefits.)

The veteran was initially granted service connection for a 
low back disability in January 1981.  Following several other 
claims for an increased disability rating, the veteran filed 
the claim currently on appeal in March 1997.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. § 4.1 (2008); Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, 
entitlement to compensation has already been established, the 
present level of disability is of primary concern.  However, 
the Court has held that consideration of the appropriateness 
of a staged rating is required for increased rating claims.  
See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  A 
staged rating may have more applicability in situations 
similar to the veteran's case, where the claim process has 
lasted for many years.

The parties to the joint motion agreed that a VA examination 
is warranted in order to determine the current state of the 
veteran's disability.  This is so, because the last VA 
examination of the veteran's spine was conducted in November 
2002.  As a result, the evidence has become stale, at least 
as it pertains to the current level of disability.  
Additionally, the veteran has submitted statements indicating 
that symptoms associated with her low back disability have 
worsened.  Under the circumstances, the veteran should be 
afforded a contemporaneous VA examination to assess the 
current degree of low back disability.  See Palczewski v. 
Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 
10 Vet. App. 400, 403 (1997).

It appears that the veteran continues to receive regular 
treatment at the VA Medical Center (VAMC) in Columbus, Ohio.  
Updated treatment records should be obtained in light of the 
remand.

When the Board issued the January 2007 decision, the Board 
had jurisdiction over a claim of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU).  (The claim had been 
previously remanded by the Board for further development in 
April 2005.)  Since that time, the RO issued a supplemental 
statement of the case (SSOC), dated in March 2007, by which 
the claim was denied.  Although this action would typically 
be the last action prior to re-certifying the claim to the 
Board for appellate review, the claim has not yet been re-
certified to the Board.  The outcome of the remanded 
increased rating claim for a low back disability may have an 
impact on the TDIU claim.  In light of that fact, the TDIU 
claim should be re-adjudicated once the development and re-
adjudication of the increased rating claim has been 
completed.

In February 2007, during the appeal to the Court regarding 
the low back disability rating, the RO effectuated the 
Board's order granting a 40 percent rating for the low back 
disability.  An effective date of March 13, 1997, was 
established for the 40 percent rating.  In April 2007, the 
veteran's representative filed a notice of disagreement with 
the assigned effective date.

A statement of the case (SOC) is required when a claimant 
protests an adverse determination.  38 C.F.R. § 19.26 (2008).  
To date, however, no SOC as to the earlier effective date 
issue has been furnished.  Therefore, the issuance of a SOC 
is required regarding the earlier effective date matter and 
the Board must remand the issue for such an action.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, this case is REMANDED for the following actions:

1.  Obtain the veteran's more recent 
treatment records (since June 2007) from 
the Columbus VAMC and associate the 
records with the claims folder.

2.  Schedule the veteran for a VA 
examination of her low back.  (Advise the 
veteran that failure to appear for an 
examination as requested, and without 
good cause, could adversely affect her 
appeal.  See 38 C.F.R. § 3.655 (2008).)  
The entire claims file, to include a 
complete copy of this remand, should be 
made available to, and reviewed by, the 
examiner designated to examine the 
veteran.  All necessary tests and 
studies, including x-rays, should be 
conducted.  A rationale for any opinion 
expressed should be provided.

The examiner should identify all low back 
disabilities that the veteran suffers 
from, including whether she currently has 
lumbosacral strain.  The examiner should 
comment on whether any other diagnosed 
low back disability is part and parcel or 
related to the veteran's service-
connected low back disability.

The examiner should identify any 
orthopedic and neurological findings 
related to the service-connected low back 
disability and fully describe the extent 
and severity of those symptoms.  The 
findings should include the range of 
motion (in degrees) of the thoracolumbar 
spine through all planes.  The examiner 
must state if there is any limitation of 
function and describe it in detail.  The 
point at which pain begins during tests 
of motion should be identified.  Whether 
there is any pain, weakened movement, 
excess fatigability or incoordination on 
movement, should be noted.  The examiner 
is asked to describe whether pain limits 
functional ability during flare-ups or 
when the back is used repeatedly.  All 
functional losses caused by service-
connected low back disability due to 
pain, weakness, fatigability, etc., 
should be specifically equated to 
additional degrees of motion lost beyond 
that shown clinically.

The examiner should state whether there 
is related muscle spasm on extreme 
forward bending or muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis.  He or she should also identify 
any related ankylosis, listing of the 
whole spine, positive Goldthwaite's sign, 
arthritic changes, or joint space 
narrowing due to lumbosacral strain.

The examiner should identify any 
associated neurological symptoms, 
including those affecting the bowel or 
bladder, or due to intervertebral disc 
syndrome and describe the nerve(s) 
affected, or seemingly affected, by nerve 
root compression.  The total duration of 
any incapacitating episodes in the past 
12 months should be noted.  (An 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.)  
As indicated above, the examiner should 
say whether any disc syndrome is due to 
service-connected low back disability.

After the requested examination has been 
completed, the report should be reviewed 
to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, it should be returned to the 
examiner.

3.  Prepare a statement of the case in 
accordance with 38 C.F.R. § 19.29 (2008) 
regarding the issue of entitlement to an 
effective date earlier than March 13, 
1997, for the award of a 40 percent 
rating for a low back disability, unless 
the matter is resolved by granting the 
full benefit sought, or by the veteran's 
withdrawal of the notice of disagreement.  
If, and only if, the veteran files a 
timely substantive appeal should the 
earlier effective date issue be returned 
to the Board.

4.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issues of entitlement to 
an evaluation in excess of 40 percent for 
a low back disability and the TDIU claim 
that was previously remanded in April 
2005.  If any benefit sought is not 
granted, furnish the veteran and her 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until she is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

